PER CURIAM.
Pursuant to this Court’s decree in In re Mr. & Mrs. J.M.P., Applying for Adoption, 528 So.2d 1002 (La.1988), the trial court conducted a new hearing on the best interest of the child and rendered an inter*425locutory decree of adoption of the child by petitioners, Mr. & Mrs. J.M.P., reserving to them the right to petition for a final adoption in due course. The natural mother has applied to this court seeking relief as a dissatisfied party as authorized by our decree retaining jurisdiction of this case for that purpose. After considering the record and the briefs of the parties, we conclude that the trial court’s decision was not based on any manifest error of fact or error of law. Accordingly, the natural mother’s application for relief is denied.
CALOGERO, J., dissents.
LEMMON, J., not participating.